Evans, Judge.
As the order or judgment with which the appellant expresses dissatisfaction in his notice of appeal is not a final judgment and is not otherwise subject to direct appeal, and the lower court has not certified it for immediate review, we are without jurisdiction, and the appeal must be dismissed. Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073); Davis v. Dixon, 118 Ga. App. 587 (164 SE2d 875); Alexander v. State, 122 Ga. App. 331 (176 SE2d 633).

Appeal dismissed.


Bell, C. J. and Stolz, J., concur.

Submitted April 4, 1972—
Decided April 13, 1972.
Miles B. Sams, for appellant.
John F. Davis, Jr., for appellee.